Per Curiam. Appellant, Thomas Kevin Taylor, by his attorney, Matt Keil, seeks reconsideration of his Motion for Rule on Clerk which we denied because the attorney did not admit error. In this petition he admits error in filing untimely notice of appeal. See Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.